The "attractive nuisance" doctrine is one which should be very carefully and conservatively applied, but the case made by the declaration here involved is one of those cases where, in the writer's opinion, the doctrine is clearly applicable. I would be unwilling to see this court committed to the too broad and generous (perhaps sometimes sympathetic) application of this principle which has been exhibited by some of the decisions which have followed in the wake of the turn-table cases; but to my mind this declaration makes out a case of liability under the well-settled principles of the common law, as will be shown by *Page 218 
a careful reading of the authorities cited in the opinion of Mr. Justice WHITFIELD. If this tree had been located elsewhere on defendant's right of way, the legal effect might well have been different, as danger therefrom might not reasonably have been anticipated. But to run highly dangerous and insufficiently insulated electric wires through a tree of the sort described in the declaration — a tree lending itself to easy climbing and bearing blooms of a kind naturally attractive to children, and calculated to lure them to climb the tree — such tree being located hard by a school house, where very immature children, too young to appreciate the danger, and hence not legally chargeable with either contributory negligence or assumption of risk, were known to be in daily attendance during the school term, and where it is alleged the defendants knew or should have known that such children would be attracted to climb such tree, was to do an act which transformed this naturally attractive and harmless handiwork of nature into a no less attractive, but in fact most highly dangerous, agency, to children of tender years, thus laying the foundation of actionable negligence in behalf of any such child or children as might, in the exercise of such natural childish propensities, climb the tree and become injured by coming into contact with such wire or wires, or, indeed, of any limbs or foliage of the tree which might by moisture or otherwise have become conductors of the escaping dangerous fluid. It would seem that in such a case liability, reduced to its last analysis, rests upon the common law principle that one may not, even upon his own premises, maintain a dangerous agency, naturally attractive to children, from which injury may reasonably be expected to result to very immature children, even though they be licensees or trespassers, where their presence on the premises and exposure to the danger may be reasonably anticipated, and the children are too young to realize and appreciate the danger. *Page 219 
See Foundations of Legal Liability (Street), Vol. 1, pp. 149-161, and cases cited. "Ownership of property may carry with it the right of the owner to use and exclude others from the use of the property (but however exclusive may be the owner's rights, he is subject always to the maxim 'Sic utere tuo utalienum non laedas.' Common prudence forbids that one may arrange, even on his own premises, that which he knows, or in the exercise of common judgment and prudence, ought to know, will naturally attract others into unsuspected danger or great bodily harm. It is the apparent probability of danger rather than rights of property that determines the duty and measure of care required of the author of such a contrivance, for ordinarily the duty of avoiding known danger to others may under some circumstances operate to require care for persons who may be at the place of danger without right." Alabama G. S. R. Co. v. Crocker, 131 Ala. 584, 31 South. Rep. 561. The tree in this case in its natural state was not a dangerous contrivance, in fact no contrivance at all, but it was maintained or allowed by defendants to remain upon their right of way, and, by running through it by the defendants of the highly charged and uninsulated or defectively insulated wires, was transformed into a dangerous agency naturally attractive to young children attending the school in close proximity thereto. Hence the fact that the tree was, in its original state, a harmless natural product, and not a contrivance or mechanical device of man's making, is, in the writer's opinion, not material.